DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	No Restriction/Election was mailed in this application.  Claims 1-18 are pending in the application and are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application claims the benefit of U.S. 371 National Phase Serial No. 16/336,016, filed March 22, 2019; which claims the benefit of PCT/US2017/053279, filed September 25, 2017; which claims the benefit of U.S. Provisional application 62/398,669, filed September 23, 2016.
Claims 1-18 have an earliest effective filing date of September 23, 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 11, 2020 and July 20, 2022 are in compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-18 recite “use of” apoaequorin and vitamin D (claims 15 and 16); or apoaequorin and vitamin D “for use in a treatment” (claims 17 and 18).  MPEP 2173.05(q) states: “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. For example, a claim which read: ‘A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon.’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).”  
The case law applies to the instant claim because Applicant fails to set forth any active, positive steps that particularly point out how apoaequorin and vitamin D are used in the method (claims 15 and 16) or how the composition is utilized in treatment (claims 17 and 18).  Therefore, the metes and bounds are indefinite and the claims are rejected 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “use” is not one of the four statutory categories of invention. 
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims, thus, one cannot rely on the specification to impart limitations to a “use” within a claim that are not explicitly recited in the claim itself.
MPEP 2173.05(q) states: “A "USE" CLAIM SHOULD BE REJECTED UNDER ALTERNATIVE GROUNDS BASED ON 35 U.S.C 101 AND 112 … the most appropriate course of action would be to reject a ‘use’ claim under alternative grounds based on 35 U.S.C. 101 and 112.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2009/114597 published 17 September 2009 (Foreign Document No. 1 on the IDS filed 12/11/2020).
Claim 1 recites a composition comprising apoaequorin and vitamin D in an acceptable carrier.  The specification teaches carriers “are well known to those skilled in the art… such pharmaceutically acceptable carriers may be aqueous or non-aqueous solutions, suspensions and emulsions” (paragraphs [0038]-[0040]).  Claim 2 recites the composition in the form of a unit dosage. Claim 6 recites said dosage is a capsule; and Claim 7 requires the composition is in a nutraceutical, which the specification states “refers to a food item, or a part of a food item, that offers medical health benefits, including prevention and/or treatment of disease” (paragraph [0055]).
The prior art reference teaches compositions comprising apoaequorin “in admixture with dietary supplements including vitamins” (paragraph [0050]), which includes vitamin D. The reference teaches a long list of acceptable carriers known in the art (paragraphs [0034] through [0047]), which teaches the carrier of Claim 1. The reference states, the “apoaequorin-containing compositions described herein may be provided in the form of nutraceutical compositions… The term ‘nutraceutical’ or ‘nutraceutical composition’, for the purpose of this specification, refers to a food item, or a part of a food item, that offers medical health benefits, including prevention and/or treatment of disease … Such compositions generally include a ‘nutraceutically-acceptable carrier’ which, as referred to herein, is any carrier suitable for oral delivery including aforementioned pharmaceutically-acceptable carriers suitable for the oral route” (paragraphs [0050]- [0051]), this teaches the requirements of Claim 7.  The reference further teaches the composition in a capsule form: “apoaequorin is formulated with at least one acceptable carrier at a dosage of approximately 10 mg/dose, a dose preferably in capsule form” (paragraph [0031]), which teaches the unit dosage of Claim 2 and the capsule of Claim 6.  Most importantly, the reference throughout teaches apoaequorin is useful for the treatment of “calcium imbalance-related disorders” (paragraphs [0003] through [0008], for example). 
Therefore, the composition of the invention fails to discriminate over the composition of the prior art and the claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quincy Bioscience press release 2008 (hereafter “Quincy”; NPL cite no. 1 on the IDS filed 12/11/2020) taken with Latimer et al. 2014 (hereafter “Latimer”; NPL cite no. 1 on the IDS filed 07/20/2022).
Claim Interpretation: The instant specification states the symptoms associated with calcium imbalance and vitamin D deficiency include but not limited to sleep quality, energy quality, mood quality, pain, memory quality (pg. 3).  Therefore, for purposes of applying prior art, any composition or method disclosed as treating “at least one of with calcium imbalance and vitamin D deficiency”, would inherently yield the improvements of instant claims 9-14.
The Quincy prior art discloses apoaequorin as a compound that maintains “calcium homeostasis” (first paragraph) by decreasing rising calcium levels.  Therefore, the compound is disclosed as capable of treating a calcium imbalance.  Quincy states calcium floods neurons (paragraphs 3-4), a phenomenon also known in the art as neuronal hyperexcitability, and apoaequorin improves memory in human subjects by binding to excess calcium (second paragraph).   The particular product was commercially sold under the trade name Prevagen in 2007 (see attached Prevagen website search results, second blue banner “Prevagen first became available to consumers in 2007”) and was available as either a capsule (claim 6) or chewable (“nutraceutical” of claim 7) unit with three dosage strengths 10 mg, 20 mg, and 40 mg, which teaches the apoaequorin dosage requirements of instant claims 3 (“about 10 mg to about 50 mg) and 4 (“about 20 mg”).   
The Latimer reference teaches vitamin D is an important calcium-regulating compound and demonstrate a “causal relationship between vitamin D status and cognitive function” (Abstract).  The authors demonstrate dietary supplementation with vitamin D3 (instant claim 5) improves serum levels (Figure 2) and improves performance on cognitive tasks (Figure 3). Specifically, the reference teaches supplementation with 100 IU/kg, 1,000 IU/kg and 10,000 IU/kg, which converts to 2.5 micrograms (mcg), 25 mcg and 280 mcg, respectively (see conversion chart attached as search result).  This teaches the dose requirements of instant claims 3 (“about 25 mcg to about 75 mcg”) and 4 (“about 50 mcg”). On a molecular level, high vitamin D3 supplementation improves “neuronal excitability, which is known to decrease with age” (pg. E4361, paragraph bridging columns) and teaches the “neuronal excitability” of instant claim 14.
It would have been obvious to a person having ordinary skill, before the effective filing date of the application, to combine apoaequorin and Vitamin D to create the composition of claim 1 in the form of the single unit dosage of claim 2.  One would be motivated to combine the two compounds because both were known as compounds that regulate calcium in the brain, neuronal excitability (instant clam 14), and improve memory (instant claim 13).  The court has held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  No specific teaching or suggestion is needed for combination – the idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).”
The administration of apoaequorin and vitamin D in combination would yield the predictable result of treating a symptom associated with at least one of calcium imbalance and vitamin D deficiency with a reasonable expectation of success, since the combination is merely performing the same function as each composition did separately.  
Therefore, the composition and methods of instant claims 1-14 are prima facie obvious over the teachings of the art prior to the filing date of the application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649